Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 29 June 2022 have remedied the Claim Objections and 112 Rejections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
There is no Prior Art that discloses or teaches this particular methodology of forming a frac pack (i.e., (a) injecting a high efficiency fracturing fluid far-field; (b) injecting a low viscosity fracturing fluid with high strength proppant (HSP) near-wellbore; (c) injecting a low viscosity fracturing fluid with low strength proppant (LSP) far-field; and (d) injecting a low viscosity fracturing fluid with HSP near-wellbore).  While HSP, LSP, far-field placement, and near-wellbore placement are all well-known in the art, (e.g., the references cited in the Conclusion of the Office Action mailed 9 May 2022), there is no suitable teaching or motivation to provide these elements in this particular arrangement and step order.  In particular, the step order of the proppant placement locations (i.e., HSP near-wellbore; LSP far-field; HSP near-wellbore) appears rather unusual and unique to the current Invention.  Furthermore, based on the evidence available to the Office, the injections at pressures sufficient to keep said fracture open and place the proppant in the different desired locations (i.e., (b) near-wellbore; then (c) far-field; then (d) near-wellbore) appear suitably enabled by the disclosure at [0077] and [0093].  Accordingly, only one with the benefit of the current disclosure would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674